Citation Nr: 0505301	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  00-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The appellant served in the National Guard and the Army 
Reserves, with confirmed active duty for training (ACDUTRA) 
from June 18, 1985, to August 22, 1985; from June 16, 1986, 
to July 31, 1986; and from November 7, 1992, to November 21, 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

The appellant presented testimony in a videoconference 
hearing before the undersigned Veterans Law Judge in November 
2004 and submitted additional evidence.  This evidence, along 
with a waiver of RO consideration, was accepted by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part. 

REMAND

A preliminary review of the record reveals that the appellant 
has not received proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law addresses the 
notification and assistance requirements of VA in the context 
of claims for benefits.  In this regard, the U.S. Court of 
Appeals for Veterans Claims has held that notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In addition, the Court 
held, that a notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must accomplish the following: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); see also, 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  The appellant 
has not received such notice regarding his claim.

Additionally, during his November 2004 hearing, the appellant 
indicated that he has been receiving Social Security 
Administration (SSA) disability benefits, based on his mental 
disorders, since around 1993. While the claims file does 
contain some medical records dated in 1994 that were 
apparently requested by the Kentucky Division of Disability 
Determinations, a determination by the SSA is not of record.

The Court has held that where VA has notice that the 
appellant has received disability benefits from the SSA, and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Furthermore, the VCAA emphasizes the need 
for VA to obtain records from other Government agencies.  See 
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the 
circumstances presented here, the RO should request any SSA 
medical records for the appellant. 

In view of the foregoing, the Board must remand this case to 
ensure that the appellant is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  In accordance with the Veterans' Claims 
Assistance Act (VCAA), the RO must notify the 
appellant of information and evidence 
necessary to substantiate the claim for 
service connection for a mental disorder; 
information and evidence that VA would seek 
to provide; and information and evidence that 
the claimant was expected to provide.  
Additionally, the RO should request the 
appellant to "provide any evidence in [his] 
possession that pertains to the claim."  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2004).  

2.  The RO should contact the Social Security 
Administration (SSA) for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the appellant's receipt of SSA 
disability benefits.  Any attempts to obtain 
records, which are ultimately unsuccessful, 
should be documented in the claims folder.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The appellant and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the appellant's claim.  The appellant need take no action 
unless otherwise notified, but he may submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



